                         Case 3:16-bk-02976-PMG             Doc 47      Filed 01/16/19      Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                01/16/2019 10:00 AM
                                                                COURTROOM 300 North Hogan Street
HONORABLE PAUL GLENN
CASE NUMBER:                                                    FILING DATE:
3:16-bk-02976-PMG                         13                      08/04/2016
Chapter 13
DEBTOR:                John Murphy
                       Marie Murphy
DEBTOR ATTY:           Todd Henry
TRUSTEE:               Douglas Neway
HEARING:
Motion to Compel Turnover of Tax Refund Filed by Trustee      Doc #44

APPEARANCES::

Motion to Compel Turnover of Tax Refund Filed by Trustee Doc #44
ORE TENUS MOTION BY DEBTOR TO EXTEND PAYMENTS
 RULING: GRANTED. DEBTORS ALSO GRANTED 60 DAYS TO CURE ARREARS
O/BROWN
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                                  Case Number 3:16-bk-02976-PMG                      Chapter 13
